 

¢

THIS PETITION HAS BEEN APPROVED BY JUDGE ARTHUR J, TARNOW, In Cased: 05~-cv-72701, 8/7/19 Op/ord, p. 12-13

AO 241 Page 2

(Rev. 06/13) Alternate, 28 U.S.C. § 2241 Ay

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

United States District Court Dist Case: 2:19-cv-12543

Assigned To : Tarnow, Arthur J.
Referral Judge: Morris, Patricia T.

 

Name (under which you were convicted):

 

 

Michael C. Ward Assign. Date - 8/29/2019
Description: HC WARD VS.
Place of Confinement : WARREN et. al(kb)
Macomb Correctional Facility 428267
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Michael C. Ward vy. Patrick Warren, Warden;

Mich. Dept. of Corrections;
Mich. Parole Board;
State of Michigan

 

 

 

The Attorney General of the State of: MICHIGAN

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

Washtenaw Cnty Cir Ct, P.O. Box 8645, Ann Arbor, MI 48107

 

 

 

(b) Criminal docket or case number (if you know): 79-13902-FY

 

2. (a) Date of the judgment of conviction (if you know): 4/7/81 - jury convicted

 

(b) Date of sentencing: 5/8/81

 

 

3. Length of sentence: parglable" Life
4. In this case, were you convicted on more than one count or of more than one crime? OO Yes ¥ No
5. Identify all crimes of which you were convicted and sentenced in this case: Poss. w/Intent to Deliver

 

> 650 grams-cocaine, MCL 333.7401 (2) (a) (i)

 

 

 

 

 

 

6. (a) What was your plea? (Check one)
® (1) Not guilty 0 (3) Nolo contendere (no contest)
O (2) Guilty Oo (4) Insanity plea

-1-
 

AO 241 Page 3
(Rev. 06/13)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? N/A

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
i Jury O Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
M Yes O No
8. Did you appeal from the judgment of conviction?
& Yes [| No
9. If you did appeal, answer the following:

. Mich. Court of Appeals
(a) Name of court: re

 

(b) Docket or case number (if you know): #60310
- MCOA affirmed conviction

\

 

(c) Result:
(d) Date of result (if you know): 3/7/84

 

(e) Citation to the case (if you know): People v Ward, 133 Mich App 344 (1984)

(f) Grounds raised: © » MCOA ~- See published Opinion & Order
, ui

 

 

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? X Yes O No
If yes, answer the following:

(1) Name of court: Mich. Supreme Court

 

(2) Docket or case number (if you know): #74180

 

(3) Result: Denied leave to appeal

 

 

(4) Date of result (if you know): 9/25/85

 

2

 
AO 241
(Rev. 06/13)

10.

11.

 

Page 4

(5) Citation to the case (if you know): People v Ward, 422 Mich 975 (1985)

 

(6) Grounds raised: Same as in MCOA

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? QO Yes & No
If yes, answer the following:

(1) Docket or case number (if you know): N/A

 

(2) Result: N/A

 

 

(3) Date of result (if you know): N/A

 

(4) Citation to the case (if you know): N/A

 

Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? i Yes QQ No
If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: Washtenaw Cnty Circuit

 

(2) Docket or case number (if you know): 79-13902-FY

 

(3) Date of filing (if you know): ? (Can't recall)

 

(4) Nature of the proceeding: “MCR 6.502 Motion for Relief from Judgment

 

 

(5) Grounds raised: Jnsufficient evidence; Ineff. Asst of Counsel; Life

sentence is cruel and/or unusual punishment; OTHER (can't recall)

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes & No
(7) Result: Motion denied

 

(8) Date of result (if you know): ? Can't recall

-3-
 

AO 241 Page 5
(Rev. 06/13)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: Washtenaw Cnty Circuit

 

 

 

(2) Docket or case number (if you know): 79-13902-FY
(3) Date of filing (if you know): ? (Can't recall)
(4) Nature of the proceeding: MCR 6.502 Motion for Relief from Judgment

 

(5) Grounds raised: 7? (Can't recall)

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes &% No
(7) Result Motion denied

 

(8) Date of result (if you know): ? (Can't recall)

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court: Washtenaw Cnty Circuit
(2) Docket or case number (if you know): 79-13902-FY

 

 

(3) Date of filing (if you know): ? (Can't recall)

 

(4) Nature of the proceeding: ? (Can't recall)

(5) Grounds raised: ? (Can't recall)

 

 

 

 

 

 

 

 

 

 

 

-h-
AO 241
(Rev. 06/13)

Page 6

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes M& No
(7) Result: Relief denied
(8) Date of result (if you know): ? (Can't recall)

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: ¥ Yes O No
(2) Second petition: & Yes 1 No
(3) Third petition: MM Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:
N/A

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

Petitioner's rights under U.S. Const., Am's 5, 6, 14 have been violated, render
GROUND ONE; -ing his 1981 wWasht tnt sentence/present imprisonment

| Washtenaw

unconstitutional, ase continuing viciatior of the U.S Const ,-fm 6; vhers————
acts/omissions of "state" (MDOC/Parole authorities) effectively unconstitutionally
-ENHANGE—the-1981—PUNISHMENT, ising EXPUNGED 1971 convictions.—Con't—= betow.——_

, ° °

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Citation to case law is important to gain an understanding of the issue.

This habeas petition has been suggested (approved) by Senior Dist Ct Judge
Arthur J. Tarnow, in case#: O3-cv-72701, Op/Ord 8/7/19, pp. 12-13. Copy attached
hereto, and reported at tard vy binlfenbarger, 2919 U.S. Dist. LEXIS 132287 (Ward _

For FACTS, see complete "RECORD"

Iv). from case#: O03-cv-72701 (USDC, EDMI).

       

here is: "CHALLENGING THE MICH. PAROLE BOARD'S DECISION. TO DENY HIM PAROLE
RELEASE_ON-ATS 1O0T CONVICTION FOR POSSESSION WITH INTENT TO DELIVER OVER 658-——
GRAMS OF COCAINE."

Mich. Dept of Corrections

 
 
 

(MDOC) & Parole Authorities, past & present,

 

   

i sly; —uRCcEnS
Can't on attached p. Sa'...
(b) If you did not exhaust your state remedies on Ground One, explain why: petitioner has NO state remedies.
State statute (MCL 791.234(11)) will not permit him to appeal a decision of the parole

Soards;—and-Hieh,CourtRule-6,502(6)(+) bars Petitioner—from filing "successive" —
motions for relief from judgment. Further, state statute prohibits Petitioner from
filing a "state" habeas action. MCL 600.43T0(3); Kenny v Booker, 494 Mich 852 (2013).

 

 

      

ms a an rh ar

 

v Wolfenbarger, #

 

 

 

 

-5-

 
parole violation, denied parole, and recommended to the Governor denial of
commutation, 5 times; effectively resulting in an unconstitutional ENHANCMENT of
PUNISHMENT on his. 1981 Washtenaw Cnty sentence; thus rendering continued
confinement on the 1981 sentence unconstitutional; when creating, distributing,
using, considering, federal court ordered EXPUNGED 1971 convictions, adverse and
to Petitioner's prejudice, in violation of controlling authorities: U.S. Const.,
Am's 5, 6, 14; Burgett v Texas, 389 US 109, 115 (1967); Lackawana Cnty Dist Atty v
Coss, 532 US 394, 404 (2001); Robards v Rees, 789 F 2d 379, 385 (CA6 1986); Ward v
Wolfenbarger, 340 F Supp 2d 773 (ED Mich. 2004) (Ward II). ~~

In Ward v Wolfenbarger, Id., and Ward v Wolfgenbarger, 323 F Supp 2d 816 (ED
Mich, 2004)(Ward I), the Court determined Petitioner's Sixth Amendment rights were
violated when in 1971 he was not advised of his right to appeal, or right to
counsel on appeal. The Court, in Ward II, at pp. 776-777, ordered Petitioner's
1971 convictions and "all EFFECTS stemming from them," to be EXPUNGED. In Ward
II, at p. 776, the Court found as fact that "these 1971 convictions ARE BEING
USED, in part, to deny Petitioner parole on his 1981 conviction." This order was
directed and mailed to all relevant agencies/agents of the State of Michigan
(named Respondent's herein the instant habeas petition). The CA6 likewise ordered
Respondent's to remove the 1971 conviction references from Petitioner's files; and
that they should not be considered by the MDOC or in making parole related
decisions. Ward v Wlolfenbarger, 342 F Appx 134 (CAG 2009)(Ward III), and see Id.,
at p. 138 (Sutton, J. concurring).

In fact, from 2004 to date, the State of Michigan (Dept. of Corrections,
Parole Authorities), in “contempt" of the 2004 expungement order, have and
continue to create, disseminate, use and consider, adverse to Petitioner's
prejudice the 1971 convictions, Specifically, Petitioner's parole officer (Todd
Kloska) in 2005 explicitly used the 1971's as reason, in part, to pursue and
initiate parole violation proceedings; in 2006 by the parole board as reason, in
part, to revoke Petitioner's parole; and 5 times since 2006, as reason, in part,
to deny (take no interest) in re-paroling Petitioner, and in recommending to the
Governor that Petitioner's commutation application(s) had no merit, and should be
denied.

To permit the 1971 convictions, that were obtained in violation of Gideon v
Wainwright, U.S. __, to be used against Petitioner, as reason (in part) to
initiate/pursue parole violation, and subsequently revoke and deny Petitioner a
re-parole on his 1981 conviction and sentence, when on the evidence, Petitioner
has clearly demonstrated he has satisfied all criteria for parole, including a
parole guideline score of "high probability for parole" (411 points), and
documented "VERY LOW" risk of reoffending; is for all purpose’ and effect a form af
ENHANCING PUNISHMENT for his 1981 offense, is to erode the principle of Gideon,
supra. Since the defect in the prior 1971 conviction(s) was denial of the right
to counsel, Petitioner, in effect, SUFFERS ANEW! from the deprivation of that SIXTH
AMENDMENT RIGHT. Respondent's use/admission of the 1971 conviction's held to be
constitutionally infirm under the standards of Gideon, is INHERENTLY PREIJUDICTAL;
and: mere instructions to disregard it are NOT harmless beyond a reasonable doubt.
Burkett v Texas, supra., at 115.

U.S. v tucker, 404 U.S. 443 (1972) is to be applied to parole decisions.
Majchszak v Ralston, 454 F Supp 1137, 1142 (WD Wis. 197B). “If then; a sentence
cannot be founded even ‘in part upon misinformation of constitutional magnitude, '
Tucker, supra., at 447, neither can a decision as to the manner in which the
sentence will be served (implicating as it does important interests in liberty,
Morrissey v Brewer, 408 U.S. 471, 480-82 (1972)), be founded upon constitutionally
invalid information. If a prisoner cannot be sentenced on the basis of
assumptions concerning his criminal record which were naturally untrue, Id.,

 

 

 

-Sa-

 
quoting Townsend v Burke, 334 U.S. 736, 741 (1948), then neither can a decision
which affects his freedom, however restricted, be based on constitutionally
impermissible considerations." Wren v U.S. Bd of Parole, 389 F Supp 938, 941 (ND
Ga. 1975). : : me

Petitioner is 68 yrs old, and has served approx. 40 yrs on his’ non-violent
‘possessory drug offense, and draconian life sentence; having been arrested in
1979, and continuously incarcerated since arrest, except for an 8 month period on
parole (that: was said to have been violated on 7/15/05, for violation of a
"technical" (parole) rule - Rule 4& conduct, some 15+ yrs ago!). a

Petitioner reserves the right to provide evidentiary support in fact, and
supporting case law and other authority, at time of briefing, and/or upon formal
evidentiary hearing, or Rule 6 permission to engage discovery.

 

More pointedly, Petitioner argues he is entitled to habeas relief on his
current 1981. drug law life sentence, in the form of an order for his "release" from
confinement, because the Parole Authorities, for the past 15 yrs, have been, post
2004 expungement order, creating and using the unconstitutional 1971 convictions to
"ENHANCE" the PUNISHMENT to which he was sentenced in his 1981 conviction; the
"enhancement" being the Parole Authorities (both parole officer & parole board
members), considered the 1971's in their decision making, adverse to Petitioner's
interests, and that such use/consideration of the 1971's adversely affect the
length.of time (service) of the.1981 life sentence, in.formal prison confinement
(i.e., being at liberty on parole or not; and being physically confined in a prison
cell or not).

It appears the Parole Authorities, post 2004 expungement order, to
Petitioner's prejudice, did continue to create, use/consider the 1971's in their
decisions to initiate and pursue a
parole violation; deny parole (take na-
interest), and recommend the Governor deny Petitioner's commutation application.
Certainly for all purpose and effect, this amounts to an "enhancement" of
"punishment" for the 1981 offense. Petitioner's position is: BUT FOR PAROLE
AUTHORITIES CREATION/CONSIDERATION OF THE 1971's, HIS PAROLE WOULD NOT HAVE BEEN
REVOKED IN 2005; and, HE WOULD HAVE BEEN RE-PAROLED YEARS AGO. J/

Petitioner offers the following from Lackawanna Cnty Dist Atty v Coss, 532
U.S. 394, 404 (2001):

"When an otherwise qualified § 2254 petitioner can demonstrate that
his current sentence was enhanced on the basis of a prior
conviction that was obtained where there was a failure to appoint
counsel in violation of the Sixth Amendment, the current sentence
CANNOT STAND and habeas relief is appropriate." (Emphasis added. -
Citing U.S. v Tucker, 404 U.S. 443, 449 (1972) (affirming vacatur of sentence that
was based in part on prior uncounseled state convictions).
‘Lackawanna, supra., at 402 further held: "a current sentence enhanced by an
allegedly unconstitutional prior conviction, violates Due Process."
On the facts, as applied to law, Petitioner is rightfully entitled to this
Court's order, commanding his release on habeas corpus, from his current 1981
conviction/sentence.

nw Felony ei PILPG ro YES hn ed (49/924, éikd ws

[aagqud
Y ay Wal (teabac a”, P2P 9 F Sippr4 AIS VP? Meith. 2a)
 

AO 241
(Rev. 06/13)

 

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes & No
(2) Ifyou did not raise this issue in your direct appeal, explain why: Issue in Ground One was not ripe ;

and would have otherwise been wholly inappropriate; as the cause of action (issue)
had not yet arose.

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
See, p. 5, ante., #12(b)
O Yes f No oe
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: N/A

 

Name and location of the court where the motion or petition was filed: N/A

 

 

Docket or case number (if you know): N/A

 

Date of the court's decision: N/A

 

Result (attach a copy of the court's opinion or order, if available): N/A

 

 

 

(3) Did you receive a hearing on your motion or petition? N/A ~-GL-Yes.--. 01 _No

(4) Did you appeal from the denial of your motion or petition? N/A -~€L—-Yes...--{1-No-

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? -EF-Yes---~£#-No N/A
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: N/A

 

 

Docket or case number (if you know): N/A

 

Date of the court's decision: N/A

 

Result (attach a copy of the court's opinion or order, if available): N/A

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
N/A

 

 

 

 
 

AO 241 Page 8
(Rev. 06/13)
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: N/A - there are no available state remedies.

See, p. 5, ante., #12(b)

 

Parole Bd has repeatedly denied parole, in part, as a form of

ERSTE EyEO RETALIATION," cue—to—his-exercise—of-constitutionat rightto challenge

their use of expunged 1971 convictions. U.S. Const., Am's 1, 5, 14

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See, and incorporate here, p. 5, ante., #12(a). The asserted retaliation has a

basis in fact and law, and is tied to Ground On

in the law, in granting the requested release on habeas corpus. See, Mickens-
Thomas—v_Vaughn;—355-F—3d- 294, 388=18-(CA3-2004}; Marshall v-tansing, 839° 2d

933, 947, 950 (CA3 1988); Thompson v Armontrout, 808 F 2d 28, 31-32 (CAS 1986);

Savina v Getty, 1992 U.S. App. LEXIS 32609, at th (Ath Cir.); Barnes v Wenerowicz,

2012 U.S. Dist. LEXIS 47117, at #31-32, 41.42, 56-57 (ED Pa.}; Kindred v Speare,

894 F 2d 1477, 1479 (CAS 1990).
FACTUAL ASSERTIONS: _ohartly ‘after the 2004 order for expungement in Ward II,

 

use/consideration of the 1971 convictions in its/their decision making process,

adverse-to Petitioner's interests; and as soon as the CAG heard oral arguments,
Con't on p. 7a ...

(b) If you did not exhaust your state remedies on Ground Two, explain why: See, and incorporate p. 5, #12 (b).

Further, Petitioner has no remedy under 42 USC § 1983, as he has "3 strikes"; has no
money topay filing fee's,—and therefore _barred_under 28 -USC_§ 1915,—Further,—his

attempts to "grieve" the issue, as MDOC prison staff placed him on grievance

restriction, have been plscKed, making the grievance process futile.

(c) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue? Cl Yes f No

(2) If you did not raise this issue in your direct appeal, explain why: See, and incorporate p. 6,

ante., #12(c)(2).

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes @& No See, p. 5, ante., #12(b)

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: N/A

N/A

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know): N/A

Date of the court's decision: N/A

 
 

and issued its Opinion/Order in Ward III (342 F Appx 134 (CA6 2009), the Parole Bd
became more aggressive in denying parole; and when Petitioner prevailed in the CAG
in Ward v Wolfenbarger, CAG #10-2287/2313, 11-2043, with a remand order entered
14/14, the parole authorities began instructing MDOC staff to retaliate in
various forms, such as, but not limited to incidents where Petitioner's
counselor(s) stated to Petitioner that the parole board asked them to "make prison
life very difficult" for Petitioner, unless he voluntarily dismissed the then
pending federal habeas action #03-cv-72701. At the behest of the parole
authorities through MDOC prison staff, unofficially acting as agents for certain
parole board staff (from 2014 to 2019), prison staff began attacking Petitioner.
They purposely destroyed his personal typewriter; put him in the "hole" falsely
accusing him of smuggling into prison a tattoo motor (resulting in the dismissal
of that falsified misconduct report); disrupted #03-cv-72701 litigation when
transferring him 7 times to other punitive prison facilities, over a period of 7
manths; placed him on grievance restriction (when he attempted to grieve
MDOC/Parole Bd continued disregard of the expunction order for the 1971
convictions; and the confiscation and destruction of his personal typewriter), to
the point he was unable to exercise his right to the grievance process; prison

‘staff poured water into his legal footlockers, destroying many of his files; and

of course, th: parole authorities continued use of the expunged 1971 convictions
in 2005 when deciding to initiate/pursue a "technical" rule 4 conduct parole .
violation, instructing Petitioner's parole officer (Todd Kloska) to disregard
Judge Tarnow's 2004 expungement order; 2006 Parole Bd decision to revoke parole;
and 5 times since 2006 (to date) denying parole, and recommending to the Governor
denial of Petitioner's several commutation applications. These are but only a few
of examples of Parole Bd/MDOC prison staff "vindictive retaliation."

Petitioner reserves the right, and will, at time of briefing, provide the
Court with several personal knowledge "affidavits" in a more detailed Format,
attesting to the truth of these retaliatory assertions,

The evidentiary record will further support these (and more) factual
assertions and claims of "vindictive retaliation" perpetrated by Respondent's, due
to Petitioner's exercise of his constitutional right to challenge them relating to
their continued use/consideration of the ordered to be expunged 1971 convictions;
once this Court holds a formal evidentiary hearing, and/or permits Rule: 6
discovery.

For case law requiring an evidentiary hearing on the issue of vindictive
retaliation, see U.S. v Adams, 870 F 2d 1140, 1146 (CAG 1989); Kimberlin v White,
7 F 3d 527, 531-32 (CA6 1993); Weinstein v U.S. Parole Comm'n., 902 F 2d 1451,

1456 (CA9 1990); Williams v Hemingway, 2002 U.S. Dist. LEXIS 6473, at *7-9 (ED
Mich.); Barnes v Wenerowicz, 2012 U.S. Dist. LEXIS 47117 (ED Pa.).

 

-Ja-
 

 

AO 241 Page 9
(Rev, 06/13)

Result (attach a copy of the court's opinion or order, if available): N/A

 

 

 

(3) Did you receive a hearing on your motion or petition? N/A --G- -¥eg--.-L1- No
(4) Did you appeal from the denial of your motion or petition? N/A ---¥es--~-f1- Now
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? -G--Yes----(1~ blo
(6) If your answer to Question (d)(4) is "Yes," state: N/R

Name and location of the court where the appeal was filed: N/A

 

 

Docket or case number (if you know): N/A

 

Date of the court's decision: N/A

 

Result (attach a copy of the court's opinion or order, if available): N/A

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
N/A

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two: N/A - there are no available state

 

remedies, See, p. 5, ante., #12(b); and p. 7, ante., GROUND TWO (b).

 

 

 

 

ROUND THREESiven significant change in state law, Petitioner's continued
cont nement under a 1i
PUNISHMENT under U.S. Const, and violates his DUE PROCESS rights., Am 5, 8B, 14.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
This habeas petition has been suggested (approved) by Senior Dist Ct Judge
t : -
hereto, and reported at Ward v Uolfenbarger, 2019 U.S. Dist. LEXIS 132287 (ward

here is: "CHALLENGING THE MICH. PAROLE BOARD'S DECISION TO. DENY HIM PAROLE RELEASE
ON HIS 1967 CONVICTION FOR POSSESSION WITH INTENT TO. DELIVER OVER 650 GRAMS OF
GOCATNE,*

 

 

Con't on attached p. 8a ...

-8-

 
 

Petitioner was arrested on his > 650 gram offense, on 3/21/1979; there were
no aggravating circumstances in his case (i.e., no weapons or victims); has now
been incarcerated for approx. 40 yrs; and is 68 yrs old. Before passage of
Michigan's 2002 P.A. 665, 666, 670 (eff. 3/1/03), the penalty started off before
year 1978 as a 2 yr maximum for any quantity. In Sept. 1978 it became mandatory
life without parole. In Oct. of 1998, it became life with parole eligibility
after 174 yrs; then effective 3/1/03 the enactment of 2002 P.A. 665, 666, 670 took
place, making "sentencing guideline" sentences mandatory for all amounts of
cocaine. Petitioner's guidelines are a mere 51-85 months! Petitioner would argue
that the mandatory provision of guideline sentencing under 2002 P.A. 665, 666, 670
is REMEDIAL LEGISLATION, and as such is to be applied RETROACTIVELY so as to
permit Petitioner a resentencing under his guidelines, Moreso, given progressive
legislative history, in penalty reduction, the mandatory life sentence Petitioner
was given in 1981, should NOW be found to be overly "harsh," and constitute "CRUEL
and/or UNUSUAL PUNISHMENT," under the U.S. Const., Am 8.

Yet, the Parole Board continues to treat Petitioner, and apply the same
stringent "lifer" process (MCL 791.234), to him, as it would for a prisoner
serving a life sentence for 2nd degree MURDER!

Notwithstanding legislative changes in the law, the Parole Board continues to
deny Petitioner a re-parole; and continues to find no merit to Petitioner's
several commutation applications; rather recommending to the Governor, commutation
be denied. This denial is so, even though Petitioner satisfies ALL criteria to be
paroled, or his life sentence commuted to a reasonable “term of years", His
parole guidelines score is +11 (high probability for parole); he is rated VERY LOW
assault, property and recidivism risk, has completed ALL available rehab.
programs; is college educated (holding a 4.0 GPA); and has documented and
guaranteed employment, housing and financing with his brother Ken in the State of
Utah, who operates several of his own businesses in Salt Lake City, UT.

Only because Petitioner remains incercerated under a "life" sentence, does
the Parole Board have "discretion" to imprison him until the day he dies (the
Parole Board has demonstrated a clear and convincing "ABUSE" of its discretion in
Petitioner Ward's case); and that is so noting the Board is not required by state
statute to provide "lifers" with any "written reasons" for confinement until
death, See, Judge Tarnow's comments at pp. 10-11 of his 8/7/19 Op/Ord, hereto
attached, On the facts and circumstances of Petitioner lWWard's case, the Parole
Board's repeated denial (no-interest) of re-parole, and recommendations to the
Governor to deny commutation, are unconstitutionally ARBITRARY & CAPRICIOUS,
amounting to cruel and/or unusual punishment, and violates his due process rights.

The Parole Board unconstitutionally refuses to take into consideration, the
current "general concensus that the old sentencing regime that Petitioner was
sentenced under in 1981 was too harsh," given the progressive change in (state)
law; when choosing to continue treating him as a 2nd degree murder lifer, with no
light at the end of the freedom tunnel.

In light of Judge Tarnow's comments, this Court should now revisit and
reconsider the Supreme Court's holding in Harmelin v Michigan, U.S. , as no
lenger to be applied to non-violent drug law offenders, sentenced to mandatory
life under Michigan's now antiquated penalty scheme.

Petitioner reserves the right to expound on this topic issue, in fact and
lau, upon formal briefing, and/or presentation of expert witnesses in a formal
evidentiary hearing on the matter.

Further, the Parole Board "abuses its discretion" when not reparoling him
(only because he remains under the stigma status of "lifer", after his 15 yr old
parole violation for a "technical" rule 4& - conduct, (i.e., alleged indecent
exposure), where the criminal penalty is a mere 12 month maximum, MCL 750.335a.
The Parole Board further "abuses its discretion" when refusing to recommend to the
Governor, that the life sentence be commuted to a reasonable "term of years," in

violation of Petitioner's DUE PROCESS rights under U.S. Const., Am's 5, 14,

 

-Ba-

 
 

AO 241 Page 10
(Rev. 06/13)

. . . Petitioner has no available state
b) If did not exhaust tat d G d Three, 1 hy:
(b) If you did not exhaust your state remedies on Groun ee, explain why r

 

See, and incorporate p. 5, ante., #12(b)

 

 

 

 

Further, at time of direct appeal from the conviction, Harmelin v Michigan, U.S.
“tontroliied.

 

 

(c) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue? i Yes No

 

 

 

(2) Ifyou did not raise this issue in your direct appeal, explain why: N/A
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
yO Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: MCR 6.502 Motion for Relief from Judgement

 

Name and location of the court where the motion or petition was filed: Washtenaw Cnty Cir Ct
Ann Arbor, MI

 

 

Docket or case number (if you know): 79-13902-FY

 

Date of the court's decision: ? (Can't reeall)

 

Result (attach a copy of the court's opinion or order, if available): Motion denied

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes X} No
(4) Did you appeal from the denial of your motion or petition? ® Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? @ Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

1. Mich. Ct of Appeals
Name and location of the court where the appeal was filed: @+ Mich. Supreme Court

 

 

'
Docket or case number (if you know): \. 2 (Can't recall)

' 11)

Date of the court's decision: 1.? {can 't recall)
° eo 1. App for Lv - denied

Result (attach a copy of the court's opinion or order, if available): 2. A F Ly + denied

 

 

 

 

 
 

AO 241 Page 11
(Rev. 06/13)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

N/A

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: See, and incorporate p. 5, ante., #12(b)

 

 

Petitioner has no state habeas or administrative remedies.

 

 

GROUND FOUR: N/A

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

N/A

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why: N/A

 

 

 

 

 

(c} Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? N/A -Gl--¥es----£3-No-

(2) If you did not raise this issue in your direct appeal, explain why: N/A

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
-th Ves ---f-Ne-- N/A
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: N/A

 

-10-
AO 241
(Rev. 06/13)

(e)

Page 12

 

 

 

 

 

 

 

Name and location of the court where the motion or petition was filed: N/A

Docket or case number (if you know): N/A

Date of the court's decision: N/A

Result (attach a copy of the court's opinion or order, if available): N/A

(3) Did you receive a hearing on your motion or petition? N/A ~£}--Yes~----J-Ne-
(4) Did you appeal from the denial of your motion or petition? N/A ~th- eso ---G-No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? -£}--Yes-~--G-Ne N/A
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: N/A

 

 

Docket or case number (if you know): N/A

 

Date of the court's decision: N/A

 

Result (attach a copy of the court's opinion or order, if available): N/A

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

N/A

 

 

 

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

N/A

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 

-11-

 
AO 241

 

Page 13

(Rev. 06/13)

13.

14.

15.

Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? § Yes O No (where applicable/possible)

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

 

presenting them: N/A - and see, p. 5, ante., #12(b)

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? Ifso, which

ground or grounds have not been presented, and state your reasons for not presenting them:

No - Otherwise N/A; and see Judge Tarnow's 8/7/19 Op/Ord - attached.

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

that you challenge in this petition? M@ Yes O No (But NOT challenging the conviction here)
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, ifavailable. See, Judge Tarnow's 8/7/19 Op/Ord, attached.

And, Petitioner has filed federal actions on other prior occasions, but he
can't recall any of the specific's; and over time, prison staff have lost or

destroyed his files, preventing him from fully answering this question,

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? fo Yes O No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised. Ward v Wolfenbarger, USDC, EDMI #03-cv-72701 (AIT). Motion for

 

Reconsideration and additionel fact-finding, from attached 8/7/19 Up/Urd. But, again
Petitioner is NOT challenging his 1981 Washtenaw Cnty "conviction."

 

 

 

 

-12-
«

17.

18.

AO 241
(Rev. 06/13)

16.

Page 14

Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging: Am NOT challenging a state court "judgment" - however

(a) At preliminary hearing: Fred Persons; Murdoch Hertzog; Joseph Jerkins

 

 

(b) At arraignment and plea: Fred Persons

 

 

(c) At trial: Glynn Barnett; David Jutkowicz

 

 

(d) Atsentencing: Glynn Barnett; David Jutkowicz

 

 

(e) On appeal: SADO (Terrence Flanagan)

 

(f) In any post-conviction proceeding: MCR 6.502 Motion - Lynn D'Orio; Federal Habeas:
#03-cv-72701 = Todd Shanker, Brandy Robinson (both Fed Defender Off .);
Robyn Frankel: Harelambos Mihas

(g) On appeal from any ruling against you in a post-conviction proceeding: N/A - None

 

 

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes © No
(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

N/A

 

 

(b) Give the date the other sentence was imposed: N/A

 

(c) Give the length of the other sentence: N/A

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? fb ~¥eg---E---Ne-- N/A
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
1) Petitioner does not chal lenge his Judgment of conviction; 2) Judge Tarnow

   
 

habeas petition. “NOTE : This habeas petition and relief sought may be proper
; 1

 

 

 

 

 

-13-
 

AO 241
(Rev. 06/13)

Page 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

-14-
AO 241 Page 16

(Rev. 06/13)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: See, attached p. 158 ...

 

 

 

or any other relief to which petitioner may be entitled.

4

Signature of Attorney (if any)
Michael C. Ward #128267/Pro-per

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on 2 (month, date, year).

Executed (signed) on 2¢ (date).

 

Macomb Corr fac
34625 26 Mile Rd.
Lenox Twp., MI 48048

Dat onthe

Signature of Petitioner
Michael C. Ward #128267/Pro-per
If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

N/A

 

 

 

 

-15-
RELIEF:
1, Liberally construe this pro-per prisoner petition;

2. Appoint counsel (who has experience and is competent in the issues/claims
herein), to represent Petitioner. 18 USC § 3006A; 28 USC § 1915. Petitioner has no
financial means with which to hire legal counsel. See, accompanying application to
proceed IFP, Counsel is needed to perform duties Petitioner cannot, as a prisoner
without money, (i.e., investigations, gather information to satisfactorily complete
this habeas form; attempt settlement; perform in discovery (depositions, etc);
prepare and file pleadings; give oral arguments, and perform in all area's relative
to an evidentiary hearing (locating & subpoenaing witnesses, etc.), should the Court
require such a hearing;

3. Issue a Show Cause order upon Respondent's; and set a briefing schedule;
&, Permit Rule 6 (§ Governing § 2254 Cases), full DISCOVERY allowance.

5. Schedule this case for a formal EVIDENTIARY HEARING. See, 28 USC §
2254(e)(2)(A) (ii); Rule 8(a), § 2254; Machibroda v U.S., 368 U.S. 487, 494-95
(1962); Townsend v Sain, 372 U.S, 293, 313-22 (1963); Blackledge v Allison, 431 U.S.
63, 81 (1977); U.S. v Adams, 870 F 2d 1140, 1146 (CAG 1989); Sawyer v Hofbauer, 299
F 3d 605, 610 (CA6 2002); Sandoval v Ulibarri, 540 F 3d 902, 915 (CA10 2008) (A
petitioner can obtain an evidentiary hearing in federal court by showing that,
taking his allegations as true, he would prevail on his claim.)

6, Order Petitioner's release from state confinement on habeas corpus; altemute,

7. Order that Petitioner be released from confinement to "parole." This Court
has flexible discretion to fashion any and all appropriate relief, including an
order for his release to parole. See, 28 USC § 2243 (as law and justice require);
Hilton v Braunskill, 481 U.S. 770, 775 (1987); Wilkinson v Dotson, 544 U.S. 74, 86
(2005); Dyer v Morrow, 499 F Appx 505, 511 n.9 (CAG 2012); Turner v Bagley, 401 F 3d
18, 727 (CAG 2005); Barnes v Wenerowicz, 2012 U.S. Dist. LEXIS 47117, at *31-32,
41-42, 56-57 (ED Pa.).

8B. Remand to the Washtenaw Cnty Cir Ct, with instruction to resentence Petitioner
under his "guidelines."

-15a-

 
 

 

Case 2:03-cv-72701-AJT ECF.No. 355 filed 08/07/19 PagelD.6233 Page 1of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
MICHAEL CHARLES WARD,
Petitioner, Civil Nos. 03-CV-72701-DT .
. HONORABLE ARTHUR J. TARNOW
V. 7 UNITED STATES DISTRICT JUDGE
HUGH WOLFENBARGER,

Respondert, .
/

OPINION AND ORDER ON REMAND MODIFYING THE TERMS OF __
THE GRANT OF THE WRIT OF HABEAS CORPUS AND RESOLVING.
PETITIONER’S PENDING MOTIONS (Doc. 347, 349, 350)
This matter is on remand from the United States Court of Appeals for the
_ Sixth Circuit. Petitioner seeks enforcement of this Court’s order of September 13,
2004 granting petitioner habeas relief on his 1971 convictions for possession of
marijuana, M.C.L.A. 335.153; and possession of lysergic acid diethylamide
(LSD), M.C.L.A. 335.341(4)(c) and ordering that these two convictions be
expunged from his record.
For the reasons that follow, the Court modifies the terms and conditions of
the-original grant of the petition for writ of habeas corpus. |
|. Background

On June 30, 2004, this Court granted a writ of habeas corpus to Petitioner,

on the ground that he had been deprived of his right to appeal and his Sixth

1

 
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6234 Page 2 of 14

Ward v. Wolfenbarger, 03-72701

Amendment right to appellate counsel on his 1971 convictions, because the state
trial court failed to advise Petitioner that he had a right to appeal and had a right
to the appointment of appellate counsel if he was indigent. See Ward v.
Wolfenbarger, 323 F. Supp. 2d 818, 828-30 (E.D. Mich..2004). The Court
conditioned the granting of the writ upon respondent taking immediate action to
afford Petitioner an appeal of right to the Michigan Court of Appeals with the
assistance of. appellate counsel. /d.

Petitioner filed a motion for reconsideration and/or clarification of the
Court’s opinion and order. On September 14, 2004, the Court granted
Petitioner's motion for reconsideration and ordered that an unconditional writ of .
habeas corpus issue in this case. See Ward v. Wolfenbarger, 340 F. Supp. 2d
773 (E.D. Mich. 2004). This Court believed that it erred in granting a conditional

writ of habeas corpus, rather than an unconditional writ of habeas corpus, in light

forename .
of th prejudicelthat Petitioner would suffer from any further delaysjin adjudicating

a

his claims in the state appellate courts. Petitioner had been deprived of his Sixth
Amendment right to the assistance of counsel on appeal when he was not
advised on the record by the state trial court of his right to appeal or his right to
. the appointment of appellate counsel. Thirty three years had elapsed since the

_ time of Petitioner's conviction. Because of the substantial delay, this Court

determined that there was no way that granting Petitioner a new appeal of right

2

 
 

Ward v. Wolfenbarger, 03-72701

with the Michigan Court of Appeals would vitiate any prejudice arising from the
denial of Petitioner's right to appeal his 1971 convictions. /d. at 775-16.

The Court declined to order Petitioner's release from incarceration on these
convictions, because the sentences on his 1971 convictions had expired.
Instead, the Court concluded that Petitioner was entitled to have these 1971

“convictions and all of the effects stemming from them expunged from his record.
ee

Ward, 340 F. Supp. 2d at 776-77. The Court vacated the judgment of conviction

against Petitioner for the offenses of possession of LSD and possession of

marijuana from the Huron County Circuit Court from January 20, 1971 and

ordered that the record of conviction be expunged. /d. The Court further ordered |

the Clerk of the Circuit Court of Huron County, Michigan to forward a copy of this /

Court’s order to any person or agency that was notified of Petitioner's arrest or /

conviction involved with these offenses. /d. |
Petitioner has several times come before this Court, claiming that

respondent failed to fully comply with the terms of the writ. Petitioner specifically

claimed that his 1971 convictions were being used to deny him parole on his

1981 conviction for possession with intent to deliver 650 or more grams of

cocaine, contrary to M.C.L.A. 333.7401 (1) and (2)(a)(i). ‘This Court several times

denied Petitioner permission to reopen his case, concluding that Petitioner —

presented insufficient evidence to show that the Michigan Parole Board (MPB)
Case 2:03-cv-78Z01-AJT. ECF No. 355. filed 08/07/19...PagelD.6236.. Page:4.0f-44. ~

Ward v. Wolfenbarger, 03-72701

was using these 1971 convictions to deny parole to Petitioner.
In 2009, the Sixth Circuit affirmed one of the Court’s decisions to deny
Petitioner permission to reopen his habeas petition. See Ward v. Wolfenbarger,

342 F. App’x. 134 (6th Cir. 2009). cert. den. 130 S. Ct. 1291 (2010). The Sixth

Circuit concluded at that time that Petitioner had offered “nothing other than

 

speculation” that the Michigan Parole Board took into account the vacated 1971
convictions in a way that prejudiced his shot at parole. /d., at 137.
Nonetheless, on July 14, 2014, after this Court had again denied
ow -
Petitioner's request to enforce the writ, this case was remanded by another panel
of the United States Court of Appeals from the Sixth Circuit for a determination of

_whether Petitioner's 1971 convictions, which this Court had ordered expunged,

teeth the args ION
“aeons. apne

 

 

SE Ty hence

‘were still being | used by, the Michigan De Department of. Corrections (M.D.0.C.) to _

classify Petitioner and to determine his parole eligibility on his 1981 conviction.

eR FEL et Sat

 

 

Neen

Ward v. Wolfenbarger, No. 10-2287/2313, 11-2043 (6th Cir. July 14, 2014)(ECF
162). The Sixth Circuit noted that both parties had presented evidence to that
court involving several documents from the M.D.O.C. concerning Petitioner's
current incarceration on his 1981 conviction. These documents | still listed

Petitioner's 4971 convictions and also list Petitioner as having a “B” orefix,

   

ER octane veh EO

suggesting that the M.D.O.C. is still using the 1971 1 convictions ag against Petitioner: aK

er AEA ACCT TE

in establishing his security classification. /d. at * 3-4 (ECF 162, Pg ID 22478-79).
 

\
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6237 Page 5 of 14

Ward v. Wolfenbarger, 03-72701

The Sixth Circuit then noted the following:

We will not consider new facts in the first instance on appeal and deny
the motions to supplement the record on appeal. See Fed. R. App. P.
10(a); United States v. Husein, 478 F.3d 318, 335-36 (6th Cir. 2007).
Nonetheless, these documents raise unanswere factual questions} ye
about whether Ward is still being classified based on the expunged -
1974 convictions/and? whether his eligibility for parole has been
adversely affected by the expunged convictions. The problem, as we.
see it, stems in part from the wording of the district court’s order in
Ward 1/[340 F. Supp. 2d 773 (E.D. Mich. 2004], which did not explicitly
instruct the State of Michigan to remove references to the expunged
convictions in any document that might be used against Ward or
instruct the State to reclassify him without using the expunged
convictions. However, although the State of Michigan was_not
specifically ordered to remove ave the 1 notation from documents viewable
“by tt he MPB [Michigan Parole Board], the State was certainly on notice
thatitwas expected to do so. and that it was under a duty to ensure that
Ward_ suffered no collateral consequences _ fromthe ex unged_
“convictions. See Ward II/|342 F. App’x.] at 136-37.

 

 

 

 

Id. at* 4 (ECE 162, Pg ID 2579),
The Sixth Circuit remanded the matter to this Court for further findings of

fact. The Sixth Circuit concluded:
ees
The district court may_also..consider granting relief in the form of a
modified Ward I/ order explicitly in instructing. th the. State of M lichigan to}.
_ ¥Sifldve all eterences fo the 1971 convictions from records that maybe:
presented to the MPB and, if necessary, ordering that Ward be  [{-
reclassified without consideration of the expunged convictions. The.

aa relief ordered should be designed to finally resolve this matter with |

en

Hiren | ane

Clarity. - emer
Id. at 4.

The matter is now before this Court. Petitioner's first counsel filed a bet |
Case 2:03-cv-72701-AJT ECF No. 355. filed 08/07/19 PagelD.6238 Page 6 of 14

 
   

Ward v. Wolfenbarger, 03-72701

on petitioner's behalf. (ECF 277). Petitioner has also filed an extensive pro per

supplemental brief on his own behalf, after his last counsel had been permitted to
3.06 _ | |

withdraw. (ECF 302). Respondent has filed a response to the brief. (ECF 325).’

Petitioner has presented evidence through his numerous pleadings that

 

ene

several documents from the M.D.O.C. concerning Petitioner's current

 

incarceration still list Petitioner's 1971 convictions and also classify Petitioner as

— nl

having a “B” prefix, which/suggests that the M.D.0.Clis still using|the 1971

 

convictions against Petitioner in establishing his security classification.

—

 

Respondent in his answer admits that Petitioner has submitted numerous

 

documents from the M.D.O.C. which still list his expunged 1971 convictions and

TOT aes egg, —

also give Petitioner a “B” prefix on his security classification. The Court will
accept the/factual/allegations contained within Petitioner's briefs and supporting 7c

Nem, pe

documents concerning the continued references to his expunged 1971

sypie tt

 

 

 

convictions by the M.D.O.C., because the respondent has not disputed these

weer

factual allegations in his answer. See Cristini v. McKee, 526 F. 3d 888, 894, n. 1

 

(6th Cir. 2008)(“When a state’s return to a habeas corpus petition fails to dispute
the factual allegations contained within the habeas petition, it essentially admits

these allegations”); Dickens v. Jones, 203 F. Supp. 2d 354, 360 (E.D. Mich.

2002)(same).

"A federal district court retains jurisdiction to determine whether a party ras |

6

 
Me

 

Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6239 Page 7 of 14

Ward v. Wolfenbarger, 03-72701
complied with the terms of a conditional order in a a habeas case. Phifer v.
Warden, U.S. “Penitentiary Terre Haute, Ind., 53 F. 32d 859, 861 (7th Cir. 1995).
When the state fails to cure the error, i.e., when it fails to comply with the
conditions of grant of conditional writ in habeas corpus proceedings, a conditional
grant of a writ of habeas corpus requires the netitioner’s release from custody,
See Satterlee v. Wolfenbarger, 453 F. 3d 362, 369 (6th Cir. 2006). “[T]he
conditional nature of the writ also places within the district court the power to
determine that its order has been substantially complied with and release is not

Sennen eet
ee

warranted.” Ward, 342 F. App’x. at 137 (quoting MckKitrick v. Jeffreys, 255

Fed. Appx. 74, 76 (6th Cir. 2007)). A court ¢ court can also} modi ithe conditions of a writ .

 

 

of habeas corpusfifthere is bic ignificant art changeleither i in the(factual core in

 

coeur ene me ae

the law. See Harvest v. Castro, 531 F.3d 737, 748 (8th Cir. 2008). . /
enna, -

The Court has reviewed the pleadings and exhibits filed by the parties.

The Court declines to order Petitioner's release because he has not shown that

 

 

respondent failed to comply with the Court’s order from 2004 as written when the

 

 

 

M.D.O.C. failed to remove all references to Petitioner's 1971 convictions from

 

their records. As the Sixth Circuit pointed out in its remand order, at the time this
. Panties tae Ss -

 

a

Court granted the unconditional writ on September 13, 2004, the Court only — o,

 

 

 

ee

OS

ordered the expungement of these convictions but did not explicitly order that

these expunged 1971 convictions could not be referred to in Petitioner's parole

 

 

apa Bee ecieetiaae Ss SSID pianos SOPOT ice pit

2

 
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6240 Page 8of14

-

Ward v. Wolfenbarger, 03-72701

classification. Thus, any continued references did r not specifically violate the
weiss pene ine

   
 

petitioner's conviction n would suggest, that all references to that conviction should
Nene ttre tnt ssn — casein omits

 

terms ¢ of the 2004 order, pad ag fa a

a
That said, common sense would dictate that an order expunging a habeas

einer weuetit Neca

 

be removed from all records pertaining to that petitioner, including his or her

Neg Regt gk SE SRE ERE ER a lg Ca cami st gee EAS eee inom parocngiteemn range

fo \
prison 1 and parole | records. _The State of Michigan was certainly onjnotice\

. ind bees i POE ea eg tin
ripee

convictions in Petitioner's parole or institutional records might be problematic.

Avene iced) erst agp oa

en

~ time of Petitioner's 2009 appeal that continued references to the expunged 1971

Judge Jeffrey S. Sutton in his concurring opinion Stated the following:

| join Judge Martin’s opinion in full because, as.he correctly observes,
the remaining references to Ward's expunged. convictions have Not,

“haritied his appeals to the | parole pi board. | write separately merely’ to

 

 

 

“note that the Michigan Department ‘of Corrections could have saved
itself a lot of trouble by eliminating those references in the first place or

~ perhaps by developing a better procedure for ensuring such references

are removed. | understand that the Department operates on a tight
budget, and | am “not insensitive to the challenges faced” by the
Departmentin “attempting to separate, when it comes to prisoner suits,
not so much wheat from chaff as needles from haystacks.” Jones v. -
Bock, 549 U.S. 199, 224, 127 S. Ct. 910, 166 L.Ed.2d 798 (2007). But

. Ward’s suit is not frivolous. He lost.on the merits not because he and

“his attorneys failed to show problems ‘with the Department's
-expungement of his conviction but because he has not shown that its
mistakes farmed, his. case before the > parole board. With a different

 

 

Ward v. Wolfenbarger 342 F. App’x at 138 (Sutton, J. “concurring).

y the

file, considered by the Michigan Parole Board, or be used for Petitioner's security
—_ "

i
Le
 

Case 2:03-cv-72701-AJT ECF No. 355. filed 08/07/19 PagelD.6241 Page 9 of 14

Ward v. Wolfenbarger, 03-72701

This Cou agrees with Judge Sutton’s assessment: All of the parties would
have been better off had all references to Petitioner's 1971 convictions beeng

 

v

eliminated from his records. The Sixth Circuit in its remand order suggested that

tase, cece a ee ‘it i int) carer

this Court modify the original terms of the writ of habeas corpus and | “explicitly

Ne aon

“instruct{ing] the State of Michigan to remove all references to the 1971

4 Seay

 

ESA tad ey R Teas

convictions from records that may be presented to the MPB [Michigan Parole |

espe TEBE Pee oR Ea ST
Fi mAREIS ee OPS eI Se RE LTR et El eee eed, 8 SGE oe ai e5o8 neisolh

Board] and, if necessary, ordering | that Ward be reclassified without consideration

ead nes a scene vig ginseng AT OY my ncn he th bere sate Ri gags kd

of the expunged convictions. ” Ward v. Wolfenbarger, No. 10- 2287/2313, 11. 2043,

 

 

* 4. This Court believes that this would be the most equitable option tothe — 5

scotia ‘ waft Tica Epes a painters tree RE oe

parties.

Accordingly, the Court modifies the terms of the grant of the writ of habeas

corpus to include the following conditions: The State of Michigan shall remove all

ae Wire toes

references to the expunged 1971 convictions from any and all records submitted :
titanic yn EO CATT ag go

to the Michigan Parole Board. the Michigan Department of Corrections shall

prwnienatsRa SER

 

ews Lesgt, ee

also remove any | references to the expunged 1971 convictions from any records

sty fae tp EET Cinna oe,
Ne Peenscontatteeane! Mele sores aVkigae: 3 NES Wee Eh ba tay inves net,

regarding Petitioner's security and institutional classification The M. D. O.C. shall

not ite dye oy de aaieaye yn aa aT Aird RE ype can SET PR
4 a tLe Bs t oe ard
aaa no Hig san es

reassign Petitioner an ‘A prefix to his institutional record. A \cgitificate of

aise ETE Poon t Neha lise hae era RGN rereetiel one Ee ea

neg ee einige

 

compliance & shall be filed with this Court within 80 days of the receipt of this order.

Neamt TEETER sates Beet:
pee Neem

Ward v. Wolfenbarger, 340 F. Supp. 2d at 777. ceomnenese

 

eg yl aaa e

Petitioner also has before this Court three pending motions.

 
 

 

Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6242 Page 10 of 14

Ward v. Wolfenbarger, 03-72701

Petitioner has filed a motion to reopen any docket entries concerning prior
pro per motions that had been stricken because petitioner had previously been
represented by counsel. (Doc 347). In a prior order dated February 26, 20.19,
(Doc. 333), this Court allowed Petitioner to resume filing pro se pleadings on n his
part after his third counsel was permitted to withdraw. Petitioner s current motion
will be granted and the Court rescinds any orders striking Petitioner's previous
pro se motions. |

Petitioner also filed a motion to compel the prison librarian to make copies
of the Federal Court Rules for Petitioner to use in court should oral argument or
evidentiary hearings be required. (Doc. 349). This Court is granting Petitioner
relief without the need for an evidentiary hearing; Petitioner will not need to bring
any court rules to Court. The motion is denied as moot.

Petitioner has lastly filed a motion to compel the M.D.O.C. to provide him
with the names and other information of the people who were involved in
attempts to settle this case.

At a telephonic conference on October 30, 2018, this Court urged the |
parties to try and reach an out of court settlement in this case. Petitioner is
serving a parolable life sentence for possession with intent to deliver 650 or more
grams of cocaine, contrary to Mich. Comp. Laws § 333.7401 (1) and (2)(a)(i).

Petitioner was sentenced in 1981 and has served almost thi ight years in
0

v0 (5 ne sf(7

10
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6243 Page 11 of 14

Ward v. Wolfenbarger, 03-72701

prison for this offense, minus a brief time on parole. Petitioner is sixty eight years

ur

old and suffers from a number of health problems. Effective March 1, 2003, the - ae
. . . s
Michigan’s Controlled Substances Act was amended pursuant to 2002 P:A. 665 we

to provide for different penalty schemes. This law eliminated the mandatory life
sentence provision for possession with intent to deliver over 650 grams of

cocaine, reflecting a general consensus that the old sentencing regime that

revere

 

petitioner was sentenced under wag

 

At least one federal judge has noted “the possible value of promoting
settlement negotiations in habeas corpus actions.” Washington v. Sobina, 471 F.
Supp. 2d 511, 518 (E.D. Pa. 2007). This judge believed that a settled negotiation
of a habeas corpus would offer the same benefits to the parties that are afforded
through the plea bargaining process in criminal cases. Id. (Citing to Anup Malani,
Habeas Settlements, 92 VA. L.REV. 1, 18-19 (2006)). Judges should “provide a
much needed stimulus, or at least plant the settlement seed in” the minds of the
parties to a habeas case. /d. |

This Court believed that a settled negotiation of this case between the
Michigan Department of Corrections, the Michigan Parole Board: the Michigan.

Attorney General, and Petitioner, would have been in the best interests of the

 

parties and the citizens of the State of Michigan. This Court still believes that to

be the case.

11
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6244 Page 12 of 14

Ward v. Wolfenbarger, 03-72701
On April 18, 2019, this Court gave the parties 120 days to attempt to settle

the case. The parties have now filed updates to the settlement status. (ECF 351-
54). It does not appear that the parties will be able to reach a settlement on this
case that is agreeable to both parties. |

| Petitioner in his current motion is attempting to pressure the M.D.0.C, and
the Michigan Attorney General into settling the case. This Court, while |
sympathetic to Petitioner, and of the belief that his continued incarceration does
nothing to advance the public safety of the State of Michigan or its citizens, does
not have the power to force respondent to settle the case and grant Petitioner
parole. “Although judges should encourage and aid early settlement, however,

they should not attempt to coerce that settlement.” In re NLO, Inc., 5 F.3d 154,

457 (6th Cir. 1993). Indeed, “while settlement can and should be both

encouraged and facilitated by a court it cannot be forced upon the parties.” /n re
Dow Corning Corp., 211 B.R. 545, 576 (Bankr. E.D. Mich. 1997). A “district court
is under no obligation to force the parties to settle.” Blue v. Coca-Cola
Enterprises, Inc., 43 F. App’x. 813, 816 (6th Cir. 2002). Accordingly, Petitioner’s
motion to obtain information regarding the names of the parties involved in the
settlement negotiations (Doc. 350) is denied.

Finally, to the extent that Petitioner is challenging the Michigan Parole

Board’s decision to deny him parole release on his. 1981 conviction for

12
 

Case 2:03-cv-72701-AJT _ ECF No. 355 filed 08/07/19 © PagelD.6245 Page 13 of 14 ©

Ward v. Wolfenbarger, 03-72701

possession with intent to deliver over 650 grams of cocaine, he should challenge
that parole denial by means of a separate habeas petition.
ORDER

—1T1S ORDERED THAT The terms and conditions of the writ of habeas

  

corpus issued on September 13, 2004 are modified as follows: the Michigan
. Department of Corrections shall remove all references to the expunged
1971 convictions for possession of LSD and possession of marijuana from
any records that are or will be submitted to the Michigan Parole Board. The
Michigan Department of Corrections is also ORDERED to remove any and
all references to the expunged 1971 convictions from Petitioner’s security
| and institutional classification. The Michigan Department of Corrections —
shall change Petitioner's prefix to an “A”. ween sod
Petitioner's remaining motions are resolved in accordance with the terms of
this opinion. |
s/Arthur J. Tarnow _

‘HON. ARTHUR J. TARNOW
UNITED STATES DISTRICT COURT

DATED: August 7, 2019

13
SRhEGD 26 Mile Rad.
Lenox Twp., %AOKK
/
f
STATES.
Ba LeTAL’ SERVICE
USPS TRACKING ©
3
9114 9999 9170 3408

Mithael werd #428267

Mac oimby

3
Label 400 Jan. 208

Correctional Facility

 

 

MlyoleY

 

CLERK of the Court
UloL OLatriet Court, E.D. Mich,
Ihsodore Levin U_S. Courthouse
o3T Ul. Lafayette Alvd., Room 564
Detroit, M1 482726
 

. een, |

 
CIVIL COVER SHEET FOR PRISONER CASES

 

Case No. _19-12543 Judge: _Arthur J. Tarnow Magistrate Judge: _Patricia T. Morris

 

Name of 1* Listed Plaintiff/Petitioner:

MICHAEL C. WARD

Name of 1* Listed Defendant/Respondent:
PATRICK WARREN, WARDEN

 

Inmate Number: 128267

 

Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:
Macomb Correctional Facility

34625 26 Mile Road
New Haven, MI 48048
MACOMB COUNTY

 

 

Additional Information:

 

 

BASIS OF JURISDICTION
I" 2 U.S. Government Defendant
kK 3 Federal Question

NATURE OF SUIT
—& 530 Habeas Corpus
tl 540 Mandamus
I~ 550 Civil Rights
C 555 Prison Conditions

ORIGIN
E 1 Original Proceeding
C 5 Transferred from Another District Court
Ci Other:

FEE STATUS
& IFP in Forma Pauperis
C PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

[ Yes x No
> If yes, give the following information:
Court:
Case No:
Judge:

 

2. Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

 

I” Yes No
> Ifyes, give the following information:
Court:
Case No:
Judge:

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
